OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The witness was permitted to testify, over objection, that after observing the defendant, his companion and the victim walk past him and engage in a scuffle, he heard a popping noise. The witness further testified that as he approached the victim he heard him say, "I just been shot.” "They was trying *954to rob me.” The witness asked "Who?” and the decedent related "Two Spanish guys.”
We find no error in the introduction of the decedent’s statements to the witness as a spontaneous declaration or excited utterance (People v Caviness, 38 NY2d 227, 230-231; People v Del Vermo, 192 NY 470). The circumstances surrounding the declaration sprang instinctively from the stress and excitement caused by the shooting and followed so closely after that event as to preclude the opportunity for deliberation, fabrication or design (see People v Marks, 6 NY2d 67, cert den 362 US 912). The simple fact that the decedent’s identification of his attackers was prompted by the inquiry of the witness does not detract from the spontaneity of the utterance under the circumstances presented here (see People v Edwards, 47 NY2d 493).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.